                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

EDWARD TODD JACOBS                                   §
v.                                                   §   CIVIL ACTION NO. 6:17cv216
                                                              Crim. No. 6:12cr33(2)
UNITED STATES OF AMERICA                             §


            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
                      AND ENTERING FINAL JUDGMENT

       The Movant Edward Todd Jacobs filed this motion to vacate or correct his sentence under
28 U.S.C. §2255, complaining of the validity of his conviction. This Court ordered that the matter

be referred to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges.

       After review of the pleadings, the Magistrate Judge issued a Report recommending that
Jacobs’ motion to vacate sentence be denied. A copy of this Report was sent to counsel who

appeared in the case on Jacobs’ behalf but no objections have been received; accordingly, he is

barred from de novo review by the District Judge of those findings, conclusions, and

recommendations and, except upon grounds of plain error, from appellate review of the unobjected-

to factual findings and legal conclusions accepted and adopted by the district court. Douglass v.
United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The Court has examined the pleadings in this cause and the Report of the Magistrate Judge

and has concluded that this Report is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th

Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243 (1989) (where no objections to a Magistrate Judge’s




                                                 1
Report are filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to

law.”) It is accordingly

        ORDERED that the Report of the Magistrate Judge (docket no. 11) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED that the above-styled motion to vacate or correct sentence is DISMISSED

WITH PREJUDICE. It is further

        ORDERED that the Movant Edward Todd Jacobs is DENIED a certificate of appealability

sua sponte. Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.



         So Ordered and Signed
         May 30, 2019




                                                2
